Title: To Thomas Jefferson from David Austin, 4 May 1802
From: Austin, David
To: Jefferson, Thomas


            Respected SirWashington May 4th 1802.
            On my returning to New England it would add greatly to the Obligations I am already under to the President, if he would favor me with a small token of his attention so far as relates to an appointment to the Office of Collector for the Port of New London in the State of Connecticutt. The place is but a very short distance from the residence of my father in Law & of Mrs Austin who is at present, with her father. The family is opulent & distinguished for their probity & punctuality. Mrs A. is a Candidate for perhaps 30,000 dolls. at her father’s discease, who is a man of 80 years of age, & she is unwilling to leave the neighborhood of her parentage & patrimony. On this account my residence at any distance from her is rendered inconvenient. It would greatly accelerate the harmony of public opinion, in relation to the present state of politicks if the President could favor me with this office. Through the State of Connecticutt, & especially in the Counties contiguous to New London my family, friends & Class-mates in the professional department are thickly settled.
            I trust that few things could be done which would cause a greater falling off, in relation to the opposition to Government, made in those parts, than this very act. And the President may be assured that the weight of influence, I have in those parts would prove, in comparison with the influence of the person now holding the Office as a seventy four to a batteau.
            Besides, as this Gentleman has held the Office from its institution, there can be nothing repugnant to the principles of reciprocating benefits, in the change.
            I would thank the Presid’t for the favor; & Mr Granger will tell the President, that no man has moved the principles of revolution, in the State of Connecticutt as I have done.
            Wishing the President a prosperous Journey, by the Will of God, Subscribe with all esteem yr Obet. friend & Servt
            D. Austin
          